DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 have been canceled.
Claims 17-20, 23, and 24 have been withdrawn.
Claims 16, 21, 22, and 25-35 have been examined on the merits.
Support for newly added claims 21-35 can be found in original claims 1-15.

Election/Restrictions
Applicant's election with traverse of claims 16, 21-22 and 25-35 in the reply filed on 05/24/2021 is acknowledged.  The traversal is on the ground(s) that examination of the unelected claims would not be burdensome.  This is not found persuasive because regardless of the search method, inventions of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well. In this case for the restriction of inventions:

Invention II (the electrochemical cell) does not require the particulars of the subcombination Invention I (GPE) as claimed. 
Invention II can be made by another and materially different process than that of Invention III (method of forming GPE).
Invention I can be made by another and materially different process than that of Invention III.
Invention IV (method of forming an electrochemical cell) can be practiced with another materially different product than Invention I.
Invention II can be made by another materially different process than that of Invention IV.
 Invention IV does not require the particulars of the subcombination Invention III as claimed.

For the restriction of species:

Species I and II are independent or distinct as the chemistries of these species are different and do not overlap in scope.

	The requirement is still deemed proper and is therefore made FINAL.


Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/14/2021.

Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking 05/14/2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/859,057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other, specifically, the subject matter of set forth in claims 16, 21 and 22 of the instant application is contained in full in claim 16 of the reference application.

Claim 16 of copending Application No. 16/859,057 recites an electrochemical cell comprising a cathode, anode, and gel polymer electrolyte according to claim 13 of copending Application No. 16/859,057.



Thus, claim 16 of copending Application No. 16/859,057 teaches the requirements of the instant claims 16, 21 and 22 in full. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites the limitation "the eutectic point" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng, Ming-Jay, et al. ("4.2 V wearable asymmetric supercapacitor devices based on a VO x//MnO x paper electrode and an eco-friendly deep eutectic solvent-based gel electrolyte." Journal of Materials Chemistry) hereinafter Deng.

Regarding claim 16, Deng discloses an electrochemical cell (“supercapacitor”; pg. 20687, para. 2), comprising: 

an anode (“negative electrode”; pg. 20687, para. 2); 
a cathode (“positive electrode”; pg. 20687, para. 2); and 



wherein the GPE includes a GPE-composition (“PVA–acetamide–LiClO4 (PAL) deep eutectic solvent-based gel electrolyte”; pg. 20687, para. 3) comprising: 

a polymer network (“PVA gel”; pg. 20687, para. 3), and 

an electrolyte composition (“deep eutectic solvent-based”; pg. 20687, para. 3) absorbed by the GPE (pg. 20687, para. 3), 

in which the electrolyte composition (pg. 20687, para. 3) comprises a deep eutectic solvent (DES) (“LiClO4–acetamide deep eutectic solvent”; pg. 20687, para. 3).

Regarding claim 29, Deng discloses wherein the DES (pg. 20687, para. 3) comprises at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) and at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

Regarding claim 30, Deng discloses wherein the at least one hydrogen bond acceptor comprises a lithium salt (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

claim 31, Deng discloses wherein the at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) comprises lithium perchlorate (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3).

Regarding claim 33, Deng discloses wherein the at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) comprises about 84 mole % of the DES (“LiClO4–acetamide deep eutectic solvent (molar ratio 1:5.2)”; pg. 20687, para. 3), and the at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) comprises about 16 mole % of the DES (“LiClO4–acetamide deep eutectic solvent (molar ratio 1:5.2)”; pg. 20687, para. 3). 

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

	
Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng, Ming-Jay, et al. ("4.2 V wearable asymmetric supercapacitor devices based on a VO x//MnO x paper electrode and an eco-friendly deep eutectic solvent-based gel electrolyte." Journal of Materials Chemistry) hereinafter Deng, and evidenced by Wu et al. (Wu, Feng, et al. "Binary room-temperature complex electrolytes based on LiClO4 and organic compounds with acylamino group and its characterization for electric double layer capacitors." Journal of power sources 184.2 (2008): 402-407) hereinafter Wu.

                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) with a molar percentage of about 16% (“(molar ratio 1 : 5.2)”; pg. 20687, para. 3).

Wu is provided as an evidentiary reference to disclose the eutectic point of a eutectic mixture of LiClO4–acetamide. Wu teaches a range of molar ratios (“LiClO4–acetamide molar ratios between 1:3.0 and 1:6.0”; pg. 403, para. 7) wherein a LiClO4–acetamide mixture remains liquid (pg. 403, para. 7). Wu teaches that outside this range the mixtures begins to solidify (pg. 403, para. 7). Wu further teaches that the molar ratio that produces the lowest freezing temperature (i.e. eutectic point/temperature) is LiClO4–acetamide 1:3.3 (pg. 404; Table 1). Thus at the eutectic point of a LiClO4–acetamide mixture, in molar percentages, LiClO4 is 23% and acetamide 77%.

	 In addition, a eutectic point defined by a first amount of the at least one hydrogen bond donor and a second amount of the hydrogen bond acceptor, is an inherent feature of a deep eutectic mixture comprising one hydrogen bond acceptor and one hydrogen bond donor such as LiClO4–acetamide.

Further, "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	
	Thus, as evidenced by Wu, Deng inherently discloses wherein the eutectic point is defined by a first amount of the at least one hydrogen bond donor and a second amount of the hydrogen bond acceptor, and the DES comprises a mixture of: (i) the at least one hydrogen bond donor (“acetamide”; pg. 20687, para. 3) present (at 84 mol.%) within about 7% of the first amount (77 mol.%), and/or (ii) the at least one hydrogen bond acceptor (“                        
                            L
                            i
                            C
                            l
                            
                                
                                    O
                                
                                
                                    4
                                
                            
                        
                    ”; pg. 20687, para. 3) present (at 16 mol.%) within about 7% of the second amount (23 mol.%).


Claim(s) 16, 22, 25-29, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (Qin, Huan, and Matthew J. Panzer. "Chemically Cross‐Linked Poly (2‐hydroxyethyl methacrylate)‐Supported Deep Eutectic Solvent Gel Electrolytes for Eco‐Friendly Supercapacitors." ChemElectroChem 4.10 (2017): 2556-2562) hereinafter Qin.

Regarding claim 16, Qin discloses an electrochemical cell (“A supercapacitor device”, comprising: 
an anode (one of “two flexible, activated carbon fabric electrodes”; pg. 2, para. 2);

a cathode (one of “two flexible, activated carbon fabric electrodes”; pg. 2, para. 2); and 



wherein the GPE (“a polymer-supported DES gel”; pg. 2, para. 2) includes a GPE-composition (“covalently cross-linked polymer scaffold”; pg. 2, para. 2), comprising: 

a polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2), and 

an electrolyte composition (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) absorbed (“scaffold-supported DES”; pg. 2, para. 2) by the GPE (pg. 2, para. 2), 

in which the electrolyte composition (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) comprises a deep eutectic solvent (DES) (pg. 2, para. 2).

Regarding the claim limitation “an anode and a cathode”, a two-electrode supercapacitor cell inherently comprises an anode and a cathode. An anode and a cathode allow the transfer of ions needed for charging and discharging the supercapacitor.

Regarding claim 22, Qin discloses wherein the polymer network (pg. 2, para. 2) comprises a cross- linked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2).

claim 25, Qin discloses wherein the cross-linked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2) comprises the reaction product (“UV-initiated free radical polymerization/cross-linking[24] of HEMA and PEGDA”; pg. 2, para. 3) of at least a first monomer (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1) including a methacrylate functional group (Fig. 1) and a second monomer (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1) including at least two free- radically polymerizable functional groups (“diacrylate”; pg. 2; Fig. 1).

    PNG
    media_image1.png
    445
    322
    media_image1.png
    Greyscale


Regarding claim 26, Qin discloses wherein the at least two free-radically polymerizable functional groups (“diacrylate”; pg. 2; Fig. 1) independently from each other comprise an acrylate group (“diacrylate”; pg. 2; Fig. 1).

claim 27, Qin discloses wherein at least one of the first monomer (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1) and the second monomer (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1) include poly(ethylene glycol) (“poly(ethylene glycol) diacrylate (PEGDA)”; pg. 2, Fig. 1), or hydroxyl functionality (“hydroxyethyl methacrylate (HEMA)”; pg. 2, Fig. 1).

Regarding claim 28, Qin discloses wherein the cross-linked three-dimensional polymer network (“covalently cross-linked polymer scaffold”; pg. 2, para. 2) comprises “up to 50 wt.% HEMA added to the DES” (pg. 2, para. 3).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

	
Thus, Qin anticipates “wherein the cross-linked three-dimensional polymer network comprises from about 20% to about 80% by weight of the GPE composition, and wherein the DES comprises from about 20% to about 80% by weight of the GPE composition”.

Regarding claim 29, Qin discloses wherein the DES (“DES based on ChCl and ethylene glycol”; pg. 2, para. 2) comprises at least one hydrogen bond donor (“EG”; pg. 2, para. 3) and at least one hydrogen bond acceptor (“ChCl”; pg. 2, para. 3).

claim 32, Qin discloses wherein the hydrogen bond acceptor (“ChCl”; pg. 2, para. 3) comprises a salt (“ChCl”; pg. 2, para. 3) having a positively charged nitrogen atom (“ChCl”; pg. 2, para. 3; Fig. 1), an4Application No.: 16/559,709 Reply to Restriction Requirement of April 5, 2021alcohol (“ChCl”; pg. 2, para. 3; Fig. 1), a tertiary amine (“ChCl”; pg. 2, para. 3; Fig. 1), or combinations thereof (“ChCl”; pg. 2, para. 3; Fig. 1).

Regarding claim 33, Qin discloses wherein the at least one hydrogen bond donor (“EG”; pg. 2, para. 3) comprises about 67 mole % of the DES (pg. 6, para. 4), and the at least one hydrogen bond acceptor (“ChCl”; pg. 2, para. 3) comprises about 33 mole % of the DES. (“DES was prepared by mixing ChCl and EG at a molar ratio of 1:2”; pg. 6, para. 4).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

	
Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukesh et al. (Mukesh, Chandrakant, et al. "Preparation of a natural deep eutectic solvent mediated self polymerized highly flexible transparent gel having super capacitive behaviour." RSC advances 6.34 (2016): 28586-28592) hereinafter Mukesh.

Regarding claim 16, Mukesh discloses an electrochemical cell (“supercapacitor assembly”; pg. 28587; Fig. 1), comprising: 



a cathode (pg. 28587; Fig. 1); and 

    PNG
    media_image2.png
    366
    562
    media_image2.png
    Greyscale


a gel polymer electrolyte (GPE) (“polymerized gel”; pg. 28587, para. 3; Fig. 1), positioned between (Fig. 1d) and in contact (Fig. 1d) with the anode (Fig. 1d) and the cathode (Fig. 1d),

wherein the GPE (pg. 28587, para. 3; Fig. 1) includes a GPE-composition (“the gel structure of poly-HEMA”; pg. 28587, para. 4) comprising: 

a polymer network (“poly-HEMA”; pg. 28587, para. 4) and 

an electrolyte composition (“a natural deep eutectic solvent (NADES)”; pg. 28587, para. 3) absorbed by (pg. 28587, para. 4; Fig. 1) the GPE (pg. 28587, para. 3; Fig. 1), in which the 

Regarding claim 21, Mukesh discloses wherein the DES (pg. 28587, para. 4) has a eutectic point of less than or equal to 25℃ (“It should be noted that unlike other DESs, the temperature of the eutectic mixture was reduced to 13℃ from 25℃ (initial temperature)”; pg. 28590, para. 5).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 29-31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Zhao, Jingwen, et al. "A smart flexible zinc battery with cooling recovery ability." Angewandte Chemie International Edition 56.27 (2017): 7871-7875) hereinafter Zhao’2017, in view of Zhao et al. (Jingwen Zhao, Jian Zhang, Wuhai Yang, Bingbing Chen, Zhiming Zhao, Huayu Qiu, Shanmu Dong, Xinhong Zhou, Guanglei Cui, Liquan Chen, “Water-in-deep eutectic solvent” electrolytes enable zinc metal anodes for rechargeable aqueous batteries, Nano Energy, Volume 57, 2019) hereinafter Zhao’2019,.

Regarding claim 16, Zhao’2017 discloses an electrochemical cell (“Zn/LMO cell”; pg. 7872, para. 3) comprising: 

an anode (“Zn electrode”; pg. 7872, para. 3) and 
a cathode (“LMO”; pg. 7872, para. 3)
and a gel polymer electrolyte (GPE) (“Pluronic hydrogel electrolytes (PHEs)”; pg. 7872, para. 2; “PEO-based gel electrolyte”; pg. 7872, para. 3) 

positioned between (pg. 7872, para. 4) and in contact (pg. 7872, para. 4; Fig. 1) with the anode (“Zn electrode”; pg. 7872, para. 3) and the cathode (pg. 7872, para. 3) 

wherein the GPE (pg. 7872, para. 2, 3) includes a GPE-composition (“pluronic polymer”; pg. 7872, para. 2; “PEO”; pg. 7872, para. 3) comprising: 

a polymer network (“pluronic polymer”; pg. 7872, para. 2; “PEO-based”; pg. 7872, para. 3), and 



However, Zhao’2017 does not disclose wherein the electrolyte composition comprises a deep eutectic solvent (DES).

Zhao’2019 discloses an electrochemical cell (“coin cells”; “pouch cells”; “Zn/LMO cell” pg. 626, para. 7), comprising: 

an anode (“Zn foils”; pg. 626, para. 7) ; 
a cathode (“cathode electrodes”; pg. 626, para. 7); and 
an electrolyte composition (“water-in-DES electrolytes”; pg. 626, para. 4) comprising a deep eutectic solvent (DES) (“DES”; pg. 626, para. 4). 

Zhao’2019 further discloses a significant problem in the art of Zn/LMO cell fabrication, namely “the main obstacle that has yet to be overcome lies in the poor reversibility of aqueous Zn chemistry” (pg. 625, para. 2) and “it remains a dilemma for the aqueous electrolyte design to realize a side reaction-free Zn deposition” (pg. 626, para. 2). Zhao’2019 explicitly discloses that “passivation, corrosion and water decomposition inevitably occur on Zn anode in the presence of mild aqueous electrolytes, as exemplified by 0.5 M LiTFSI + 0.5 Zn(TFSI)2 and 0.25 M Li2SO4 + 0.5 M ZnSO4” (pg. 632, para. 2)–aqueous electrolytes remarkably similar to the aqueous solution disclosed by Zhao’2017 (“0.25m ZnSO4 and 0.25m Li2SO4 ”; pg. 7872, para. 2). 

Zhao’2019 further discloses that the DES solvent based electrolyte solution “endows Zn anode with unusual reversibility and durability” (pg. 626, para. 3) and “significantly suppress[es] the water reactivity while the merits of aqueous system on the ionic conductivity and viscosity are inherited” (pg. 626, para. 3).


Zhao’2019 and Zhao’2017 are analogous art from the same field of endeavor, namely the fabrication of electrolytes for ZN/LMO cells. Therefore, it would have been obvious to one of ordinary skill in the art to have tried modifying the gel polymer electrolytes of Zhao’2017 by employing the deep eutectic solvent electrolyte solution taught by Zhao’2019 in place of the aqueous solution with mixed salts taught by Zhao’2017. Doing so would have reasonably been expected to produce Zn/LMO cell with extraordinary reversibility and durability as recognized by Zhao’2019, while maintaining the advantages of the aqueous electrolyte solution originally disclosed by Zhao’2017.

Regarding claim 29, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the DES (pg. 627, para. 1) comprises at least one hydrogen bond donor (“urea”; pg. 627, para. 1) and at least one hydrogen bond acceptor (“LiTFSI and Zn(                
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1).

Regarding claim 30, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the                 
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1) comprises a lithium salt (“LiTFSI”; pg. 627, para. 1), a zinc salt (“Zn(                
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1), or combination thereof (“LiTFSI and Zn(                
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1).

Regarding claim 31, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the at least one hydrogen bond acceptor (“LiTFSI and Zn(                
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1) comprises lithium bis(trifluoromethanesulfonyl)imide (LiTFSI), zinc di[bis(trifluoromethanesulfonyl)imide)] Zn(TFSI)2, or combinations thereof (“LiTFSI and Zn(                
                    
                        
                            T
                            F
                            S
                            I
                            )
                        
                        
                            2
                        
                    
                
            ”; pg. 627, para. 1).

Regarding claim 35, modified Zhao’2017 discloses all claim limitations of the present invention as set forth above. Modified Zhao’2017 (i.e. Zhao’2019) further discloses wherein the electrolyte composition (“LZ-DES”; pg. 629, para. 2) includes an amount of water (pg. 629, para. 2) comprising about 6% by weight of the electrolyte composition (“water content up to 6.18 wt.% (LZDES/2H2O)”; pg. 629, para. 2).

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))”. 

	Thus, the instant claim is obvious over the disclosure of modified Zhao’2017.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727